lh

Case 1:13-cr-00317-GBD Document 44 fg

J

“Paget of2

oe
ae

 

 

 

Le ne ORL ELS
©

ee tones erenana an a

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

 

 

 

 

 

-against-
EMMANUEL ALCINDOR,

13 Crim. 317 (GBD)
Defendant.

GEORGE B. DANIELS, United States District Judge:

The Government’s October 9, 2020 letter request that the Court revoke the Defendant’s
bail and remand him into federal custody pending the hearing now scheduled for November 18,
2020 is DENIED.

On September 23, 2020, the Defendant was presented on eighteen specifications charged
in a Second Amended Violation Report (““VOSR Report”). The Defendant was also arrested on
state criminal charges for conduct charged in the VOSR Report. The Defendant was released on
all state criminal charges and has not been indicted on any felony offenses.

At the hearing on September 23, the Government requested that the Defendant be
remanded. After hearing from the Government and the Defendant, including regarding the status
of the relevant state court proceedings, this Court determined that a further hearing was
warranted to assess the appropriateness of remand. This Court scheduled a hearing for October
14, 2020 and imposed more restrictive conditions on the Defendant in the interim, including
home detention with GPS monitoring and no direct or indirect contact with the alleged victims.
This Court indicated to the parties that it would further consider the Government’s request for
remand upon hearing relevant evidence and testimony at the hearing.

On October 9, 2020, the parties jointly requested that the October 14 hearing be

adjourned to the week of November 16, 2020. In accordance with the parties’ joint request, the

 

 
Case 1:13-cr-00317-GBD Document 44 Filed 10/26/20 Page 2 of 2

hearing was rescheduled for November 18, 2020. On that date, the Government may produce
witnesses and further evidence for this Court to consider in support of the specifications, and/or
both sides may present evidence relevant to a determination of whether the Defendant does not
pose a danger to others or the community to warrant continued release pending final adjudication

of the specifications.

Dated: New York, New York
October 26, 2020
SO ORDERED.

Gessge 6 Dante

B. DANIELS
ited States District Judge

 

 
